IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAURA D. SCOTT,1                        §
                                        §   No. 383, 2016
      Petitioner Below-                 §
      Appellant,                        §
                                        §
      v.                                §   Court Below: Family Court
                                        §   of the State of Delaware
JOHN D. ADAMS,                          §
                                        §   File No. CN14-02787
      Respondent Below-                 §   Petition No. 14-12482
      Appellee.                         §

                           Submitted: October 25, 2016
                           Decided:   November 9, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                    ORDER

      This 7th day of November 2016, upon consideration of the notice to

show cause and the response thereto, as well as the appellant’s motion for

the appointment of counsel, it appears to the Court that:

      (1)    The appellant, Laura Scott (“the Wife”), filed this appeal from

an order of the Family Court, dated June 28, 2016, addressing several

matters ancillary to the parties’ divorce (“the Ancillary Order”). On July 11,

2016, the appellee, John Adams (“the Husband”), filed a motion for

reargument of the Ancillary Order.          The Wife filed a response to the


1
  The Court previously assigned pseudonyms to the parties under Supreme Court Rule
7(d).
Husband’s motion for reargument on July 20, 2016. On July 27, 2016, the

Wife filed her notice of appeal from the Ancillary Order.

         (2)    The Clerk of this Court issued a notice to the Wife directing her

to show cause why the appeal should not be dismissed for her failure to

comply with Supreme Court Rule 42 when appealing an interlocutory

judgment. The Wife filed her response to the notice to show cause on

October 20, 2016. The Wife asserts that she complied with the procedural

rules requiring that her notice of appeal be filed within 30 days of the

Ancillary Order. On October 25, 2016, the Wife filed a motion requesting

that counsel be appointed to represent her.

         (3)    The timely filing of a motion for reargument or new trial in a

civil case tolls the finality of a judgment and also, therefore, the time period

for filing an appeal to this Court. 2 The Family Court’s Ancillary Order in

this case is interlocutory because its finality was suspended by the

Husband’s timely motion for reargument, which has not yet been decided by

the Family Court. Absent compliance with Supreme Court Rule 42, this

Court has no jurisdiction to hear this interlocutory appeal. The filing fee for

any future appeal from the Family Court’s final judgment shall be waived.

The motion for the appointment of counsel is moot.


2
    Tomasetti v. Wilmington Savings Fund Soc’y, 672 A.2d 61, 64 (Del. 1996).
                                            2
     NOW, THEREFORE, IT IS ORDERED that the appeal is

DISMISSED. The motion for counsel is moot.

                                  BY THE COURT:

                                  /s/ Collins J. Seitz, Jr.
                                         Justice




                                 3